                Case 3:20-cv-05847-RAJ Document 15 Filed 12/22/20 Page 1 of 2



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7   CAROLYNN L HARDIN,                                Civil No. 3:20-CV-05847-RAJ
 8            Plaintiff,
 9
              vs.                                      PROPOSED ORDER
10
     COMMISSIONER OF SOCIAL
11   SECURITY,

12            Defendant.

13            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date

14   shall be amended as follows:
              Defendant shall have up to and including January 25, 2021, to file a response to
15
     Plaintiff’s Complaint, including the certified administrative record. If the certified
16
     administrative record becomes available to the Office of the General Counsel before the
17   aforementioned date, the record may be filed earlier, if acceptable to both parties.

18            If the Commissioner is unable to file the certified administrative record by that
19   date, the Commissioner shall file another motion for extension every 28 days until the
     certified administrative record becomes available.
20
              DATED this 22nd day of December, 2020.
21

22

23
                                                        A
                                                        The Honorable Richard A. Jones
24                                                      United States District Judge

     Page 1         PROPOSED ORDER - [3:20-CV-05847-RAJ]
              Case 3:20-cv-05847-RAJ Document 15 Filed 12/22/20 Page 2 of 2



 1
                                           ____________________________________
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2    PROPOSED ORDER - [3:20-CV-05847-RAJ]
